Citation Nr: 0712668	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-19 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than November 
12, 2004 for an increased rating grant for a lung disorder, 
increased from 10 percent to 30 percent disabling. 

2.  Entitlement to an effective date earlier than November 8, 
2004 for an increased rating grant for post-traumatic stress 
disorder (PTSD), increased from 30 percent to 50 percent 
disabling. 

3.  Entitlement to an increased rating, greater than 50 
percent, for PTSD.

4.  Entitlement to an effective date earlier than November 
12, 2004 for a total disability rating based on individual 
unemployability (TDIU).

5.  Entitlement to an effective date earlier than November 
12, 2004 for a grant of eligibility to Dependents' 
Educational Assistance (DEA).



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1946 to January 1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 2004, July 2005 and April 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska. 

With regard to the lung disorder issue on appeal, the Board 
notes the issue was last adjudicated in a May 2005 Statement 
of the Case (SOC).  Since that time, additional, non-
duplicative evidence, to include medical records and lay 
statements, were received showing recent treatment and the 
current severity of, among other things, his lung disorder.  
Review by the agency of original jurisdiction (AOJ) is not 
needed, however, because the evidence received is cumulative 
to the information already of record.  That is, the medical 
records indicate the veteran's on-going treatment for his 
respiratory condition and are overall indicative of the 
current severity of the veteran's condition.  The current 
severity of the veteran's lung condition is not on appeal 
here and, indeed, the veteran specifically withdrew his 
appeal regarding the current rating of his lung disorder.  
Rather, what is of consequence here is whether the veteran is 
entitled to an earlier effective date for the grant of an 
increased rating for his lung disorder, currently effective 
from November 12, 2004.  The current severity of his 
condition has no relevance to a past event and, therefore, 
the newly obtained evidence does not need additional AOJ 
review.  See 38 C.F.R. § 19.37(a).   

The issues of entitlement to an increased rating for PTSD and 
entitlement to earlier effective dates for PTSD, TDIU and DEA 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the veteran if 
further action is required on his part.


FINDING OF FACT

Beginning May 26, 2000, the veteran's lung disorder has been 
manifested by pulmonary functioning around 70 percent of 
predicted FEV-1 and FEV-1/FVC.


CONCLUSION OF LAW

The criteria for an effective date of May 26, 2000, for the 
assignment of a 30 percent evaluation for a lung disorder 
have been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002 
and Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 
(DC) 6604 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The veteran initiated his claim for service connection for a 
lung disorder on May 26, 2000.  The claim was ultimately 
granted in an October 2004 Board decision and returned to the 
RO to assign the initial rating.  The RO, in an October 2004 
rating decision, assigned the veteran an initial rating of 10 
percent, effective from May 26, 2000, the date of the 
veteran's service connection claim.  The veteran timely 
appealed the initial rating and ultimately was granted an 
increased rating of 30 percent in a March 2005 rating, 
effective from November 12, 2004, the date of the veteran's 
notice of disagreement (NOD).  The RO assigned the effective 
date based on November 2004 VA examination results indicative 
of a slightly more severe lung condition. 

The veteran timely submitted a March 2005 statement 
indicating satisfaction with the 30 percent rating, but 
appealing on the grounds of entitlement to an effective date 
of May 26, 2000, the date of his original service connection 
claim.  In essence, the veteran is seeking an increased 
rating for his lung condition prior to November 12, 2004. 

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997).  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

The 10 percent rating assigned prior to November 12, 2004 was 
assigned under Diagnostic Code (DC) 6604, for "Chronic 
obstructive pulmonary disease."  Under DC 6604, a 10 percent 
rating is assigned with Forced Expiratory Volume in one 
second (FEV-1) of 71- to 80-percent predicted, or; the ratio 
of FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 
percent or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) 66- to 80-
percent predicted.  A 30 percent rating is warranted where 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent or; DLCO (SB) 56- to 65-percent predicted.  A 
rating of 60 percent is assigned where FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  38 C.F.R. § 4.97, DC 6604 (2006).

In support of the veteran's claim, the veteran submitted 
medical records from his private treating physician, to 
include a pulmonary function test from May 12, 2000.  The May 
2000 test indicates, most significantly, FEV-1 of 67 percent 
predicted.

In contrast, the veteran underwent a VA examination in May 
2001 showing pulmonary function test results as follows: FEV-
1 of 76 percent predicted; FEV-1/FVC of 71 percent predicted; 
and DLCO of 116 percent predicted.

Most recently, the veteran was afforded a VA examination in 
November 2004 showing slightly worsened pulmonary function 
test results as follows: FEV-1 of 70 percent predicted; FEV-
1/FVC of 69 percent predicted; and DLCO of 96 percent 
predicted.

The test results show FEV-1 ranging from 67 to 76 percent and 
FEV-1/FVC ranging from 69 to 71 percent since May 2000.  
Under DC 6604, the medical results are on the cusp between 
the criteria of a 10 percent disabling condition and a 30 
percent disabling condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In this case, in light of the slight disparity of the 
veteran's pulmonary function tests from 2000 to 2004, the 
veteran is entitled to the benefit of the doubt.  That is, 
although slightly varying through the years, the percentages 
consistently hover around 70 percent, warranting a 30 percent 
disability rating from May 26, 2000, the date of his initial 
service connection claim.  Although the most recent VA 
examination, from November 2004, indicates a slightly 
worsened condition, the Board finds staged ratings to be 
inappropriate here because, overall, the veteran's condition 
has been relatively consistent since May 2000.

Thus, an effective date of May 26, 2000 is warranted for the 
assignment of a 30 percent rating for the veteran's lung 
disorder.  In reaching this determination, the benefit-of-
the-doubt rule has been applied.  38 U.S.C. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7; see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The veteran was furnished VCAA 
notice in a May 2005 letter specifically detailing the 
evidence necessary to substantiate a claim seeking an earlier 
effective date for an increased rating for his lung 
condition.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To 
the extent any deficiencies in the duty to notify and assist 
the veteran occurred, in light of the favorable outcome of 
this appeal, such deficiencies have not prejudiced the 
outcome. 


ORDER

An earlier effective date of May 26, 2000 for the assignment 
of a 30 percent rating for a lung disorder is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.


REMAND

Earlier Effective Date (PTSD)

A July 2005 rating decision, in pertinent part, granted a 
claim for an increased rating for PTSD from 30 percent to 50 
percent disabling, effective November 8, 2004.  The veteran 
filed a notice of disagreement (NOD) in August 2005 
specifically with the rating decision: "[e]valuation of 
post-traumatic stress disorder, which is currently 30 percent 
disabling, is increased to 50 percent effective November 8, 
2004."  At that time, the veteran only asserted specific 
arguments regarding the disability rating of his PTSD, but it 
is clear from subsequent statements that he intended to 
appeal both the disability rating and the effective date 
assigned.  A November 2006 statement, intended as an NOD as 
to effective dates assigned for his TDIU and DEA grants, 
included lengthy arguments regarding why the PTSD effective 
date assigned for his increased rating is incorrect.  It is 
clear the crux of the veteran's other claims rely heavily on 
the propriety of the effective date assigned to his PTSD 
disability rating. 

Accordingly, the claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92.  However, the issue will be returned to the 
Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.


Increased Rating (PTSD) and Earlier Effective Dates (TDIU and 
DEA)

The VCAA, in part, requires VA to adequately identify the 
evidence necessary to substantiate the claim, the evidence 
presently of record, and the veteran's and VA's respective 
responsibilities in development of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, multiple VCAA letters 
were sent to the veteran correctly identifying all the issues 
and informing the veteran of the laws relevant to entitlement 
to service connection and entitlement to increased ratings.  
Additionally, a letter sent in March 2006 generally described 
how disability ratings and effective dates are assigned.  No 
letter, however, was sent specifically regarding the evidence 
necessary to substantiate issues claiming entitlement to an 
earlier effective date (TDIU and DEA) followed by subsequent 
readjudication.  The RO should send the veteran a new VCAA 
letter ensuring that all relevant laws, regulations and court 
precedence are complied with.

The Board concludes that the remaining issues, to include 
entitlement to an increased rating for PTSD and entitlement 
to earlier effective dates for grants of TDIU and DEA, 
currently effective from November 12, 2004, are 
"inextricably intertwined" with the issue of entitlement to 
an earlier effective date for an increased rating grant for 
PTSD, currently effective from November 8, 2004.  Indeed, the 
veteran prefaces his argument for entitlement to earlier 
effective dates for grants of TDIU and DEA, in part, on not 
accepting the PTSD increased rating grant effective date.

The Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Id.  Here, these issues 
must be deferred pending full development and adjudication of 
the veteran's earlier effective date PTSD claim. Therefore, 
these issues must be remanded to the RO in accordance with 
the holding in Harris v. Derwinski, 1 Vet. App. 181 (1991).

Finally, the RO should also take this opportunity to obtain 
recent medical records from the VA medical center in Omaha, 
Nebraska from August 2005 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for treatment from the VA Medical Center in 
Omaha, Nebraska from August 2005 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent 
concerning the claims for earlier 
effective dates for TDIU and DEA. 

3.  Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to an 
effective date earlier than November 8, 
2004 for an increased rating grant for 
PTSD, increased from 30 percent to 50 
percent disabling.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

4.  After the above is complete, 
readjudicate the veteran's claims.  If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


